

115 HR 6835 IH: PFAS Federal Facility Accountability Act of 2018
U.S. House of Representatives
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6835IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2018Mr. Upton (for himself, Mrs. Dingell, Mr. Walberg, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo encourage Federal agencies to enter into or amend cooperative agreements with States for removal
			 and remedial actions to address PFAS contamination in drinking water,
			 surface water, ground water, sediment, and soil, and for other purposes.
	
 1.Short titleThis Act may be cited as the PFAS Federal Facility Accountability Act of 2018. 2.Cooperative agreements with States for removal and remedial actions to address contamination from PFAS (a)DefinitionsIn this Act:
 (1)FacilityThe term facility has the meaning given such term in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601).
 (2)Federal facilityThe term Federal facility means a facility that is owned or operated by the Federal Government. (3)Former Federal facility The term former Federal facility means a facility that has been, but is no longer, owned or operated by the Federal Government.
 (4)Fully fluorinated carbon atomThe term fully fluorinated carbon atom means a carbon atom on which all the hydrogen substituents have been replaced by fluorine. (5)Perfluorinated compoundThe term perfluorinated compound means a perfluoroalkyl substance, or a polyfluoroalkyl substance, that—
 (A)is manmade; and (B)contains at least 1 fully fluorinated carbon atom.
 (6)StateThe term State has the meaning given such term in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601).
				(b)Cooperative agreement
 (1)In generalOn request by the Governor or chief executive of a State, a Federal department or agency shall enter into a cooperative agreement, or amend an existing cooperative agreement, with such State pursuant to which the Federal department or agency will conduct testing, monitoring, removal, and remedial actions to address contamination or suspected contamination of drinking water, surface water, ground water, sediment, or soil from a perfluorinated compound released at—
 (A)a Federal facility; or (B)a former Federal facility during the period in which the former Federal facility was owned or operated by the Federal Government.
 (2)Minimum standardsA cooperative agreement entered into or amended under paragraph (1) shall require that the drinking water, surface water, ground water, sediment, or soil with respect to which the cooperative agreement applies meet or exceed each of the following with respect to perfluorinated compounds, if applicable and appropriate:
 (A)A State standard, requirement, criteria, or limitation, in effect in the State, for drinking water, surface water, ground water, sediment, or soil, identified pursuant to section 121(d)(2)(A)(ii) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621(d)(2)(A)(ii)).
 (B)A health advisory level published pursuant to section 1412(b)(1)(F) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(1)(F)).
 (C)Any Federal standard, requirement, criterion, or limit, including a standard, requirement, criterion, or limit issued under—
 (i)the Toxic Substances Control Act (15 U.S.C. 2601 et seq.); (ii)the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
 (iii)the Clean Air Act (42 U.S.C. 7401 et seq.); (iv)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);
 (v)the Marine Protection, Research, and Sanctuaries Act of 1972 (commonly known as the Ocean Dumping Act) (33 U.S.C. 1401 et seq.); or (vi)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
						(3)Reimbursement
 (A)In generalIn carrying out a cooperative agreement entered into or amended under paragraph (1), the Federal department or agency may enter into an agreement that provides for reimbursement to the State for services of the State to assist the Federal department or agency in carrying out the cooperative agreement.
 (B)LimitationAn agreement with a State under subparagraph (A) may not provide for reimbursement to the State for enforcement activities.
					(c)Report requirement
 (1)In generalIf a Federal department or agency fails to enter into, or amend, a cooperative agreement pursuant to a request by a Governor or chief executive of a State under subsection (b) by the date is 1 year after the date of such request, the President shall submit a report described in paragraph (2) to—
 (A)the Committee on Environment and Public Works of the Senate; (B)the Committee on Energy and Commerce of the House of Representatives;
 (C)each Senator from a State affected by the perfluorinated compound contamination at issue; and (D)each member of the House of Representatives that represents a district affected by the perfluorinated compound contamination at issue.
 (2)Report describedThe report referred to in paragraph (1) shall include— (A)a detailed explanation of why a cooperative agreement has not been entered into or amended, as applicable; and
 (B)a projected timeline for entering into or amending a cooperative agreement, as applicable. 3.DeterminationNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall make a determination whether to designate perfluorinated compounds, for which the risks are well characterized, as hazardous substances under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
		